The first paragraph of the court's charge reads:
"Under the contract offered in evidence, there was no obligation on the part of the defendant, the City National Bank of Paris, Tex., to ship cars of egg cases until receipt of orders for same from plaintiff, Arminger. The undisputed evidence in the case shows that the defendant filled all of the orders received from the plaintiff under said contract; that is, that the defendant shipped all the cars as ordered except such orders as were canceled."
There was no error, we think, in giving the charge. The written contract stipulated that the plaintiff in error "further agrees to give reasonable notice in advance of all shipments ordered by him, which orders are to be given by him between the date of this contract and May 1, 1913, at buyer's option." This stipulation imposed upon the plaintiff in error the duty, as charged by the court, of notifying the defendant in error to ship out the cars of cases. And we think the uncontradicted evidence shows that, as charged by the court, "the defendant shipped all the cars as ordered except such orders as were canceled." The evidence makes no issue of a breach of the contract by the bank. Assignments of error Nos. 1, 4, and 5, all pertaining to the same question, are overruled.
The second paragraph of the court's charge presents the issue to the jury as to whether or not there had been an agreed settlement between the plaintiff in error and the bank, by the terms of which the defendant in error agreed that there was due to the plaintiff in error the sum of $1,731. The evidence made the issue, and was, we think, correctly submitted to the jury in the wording of the charge. The second and third assignments of error are overruled.
The sixth assignment of error complains of the verdict, on the ground that the evidence does not warrant a recovery in any amount against the plaintiff in error. There is evidence warranting the jury to return the verdict given, and we cannot, as a matter of law, set the same aside.
The judgment is affirmed. *Page 709